DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election of Group I, Species 1, in the reply filed on 8/19/22 is acknowledged. Because the applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 1-11, 14, and 15 are objected to because of the following informalities:  
In claim 1, “on” should be changed to --to-- in line 1.
In claim 14, it is not clear what is meant by the phrase of a placeholder “for the” measuring object, as recited in line 1.
Claims 2-11 and 15 are objected to for being dependent on an objected base claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 14, it is not clear what is meant by the placeholder being “for the” measuring object, as recited in line 1 (e.g., it is not clear if the placeholder is the measurement object). Due to the lack of clarity, claims 14 and dependent claim 15 have not been further treated on the merits.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 7-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN107884097 to Li et al [hereinafter Li] (see the attached translation).
Referring to claim 1, Li discloses a housing element (figure 3) for securing a temperature sensor on a measuring object, comprising:
a filling (1) forming a sensor cavity (7) housing the temperature sensor, and an insertion channel (9) receiving the measuring object (paragraphs 9, 11); and
a sheath (2) surrounding at least a portion of the filling (paragraphs 8-11, 13).

Referring to claim 2, Li discloses that the filling forms a material bridge between the sensor cavity (7) and the insertion channel (9) (figure 3).

Referring to claim 3, Li discloses that the sheath (2) extends continuously along a circumferential direction of the housing element (paragraph 9).

Referring to claim 7, Li discloses that the sensor cavity (7) has an overall longitudinal shape (figure 3).

Referring to claim 8, Li discloses that the insertion channel (9) has an overall longitudinal shape (figure 3).

Referring to claim 9, Li discloses that the sensor cavity (7) and the insertion channel (9) open up to opposite sides of the housing element (figure 3).

Referring to claim 10, Li discloses that an additional element (5) is embedded in the filling (2) (paragraphs 18, 19).

Referring to claim 11, Li discloses that the additional element (5) is a fixation element (paragraphs 18, 19).

Referring to claim 12, Li discloses an arrangement (figure 3), comprising:
a housing element including a filling (1) and a sheath (2) surrounding at least a portion of the filling (1), the filling (1) forming a sensor cavity (7) and an insertion channel (9) (paragraphs 9, 11); and
a temperature sensor housing in the sensor cavity (7) (paragraph 11).

Referring to claim 13, Li discloses a measuring object received in the insertion channel (9) (paragraph 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Li.
Referring to claims 4-6, Li discloses an element having all of the limitations of claims 4-6, as stated above with respect to claim 1, except for explicitly disclosing that the filling is made from a fluoropolymer material (as in claim 4); that the sheath is made from a heat shrinkable material (as in claim 5); and that the sheath is made from a fluoropolymer material (as in claim 6).
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the filling of Li made from a fluoropolymer material (as in claim 4); the sheath made from a heat shrinkable material (as in claim 5); and the sheath made from a fluoropolymer material (as in claim 6) in order to provide a heat transfer material as desired by a user, as suggested by Li; and since the particular type of materials used to make the filling and the sheath are only considered to be the use of “preferred” or “optimum” materials out of a plurality of well-known materials that a person having ordinary skill in the art before the effective filing date of the claimed invention would have been able to provide based on the intended use of applicant’s apparatus, i.e., suitability for the intended use of applicant’s apparatus. See In re Leshin, 125 USPQ 416 (CCPA 1960), where the courts held that a selection of a material on the basis of suitability for intended use of an apparatus would be entirely obvious.

Conclusion
The references made of record by the examiner and not relied upon are considered pertinent to applicant's disclosure by disclosing a housing element for a temperature sensor and a measuring object.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247. The examiner can normally be reached Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
8/27/22